EXHIBIT 10.56


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL



TECHNOLOGY TRANSFER AND LICENSE OPTION AGREEMENT
FOR 1X PROCESS NODE


This TECHNOLOGY TRANSFER AND LICENSE OPTION AGREEMENT FOR 1X PROCESS NODE (this
“Agreement”), is made and entered into as of February 3, 2016, by and between
Micron Technology, Inc., a Delaware corporation (“Micron”), and Nanya Technology
Corporation (Nanya Technology Corporation [Translation from Chinese]), a company
incorporated under the laws of the Republic of China (“NTC”). (Micron and NTC
are referred to in this Agreement individually as a “Party” and collectively as
the “Parties”).


RECITALS


A.    Micron is developing and/or has developed technology for a 1X Process Node
for the manufacture of DRAM Products.


B.    NTC desires to receive an option to have such technology transferred and
licensed to NTC for its use in the manufacture of DRAM Products.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.


ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS


1.1    Definitions.


“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person. The
term “affiliated” has a meaning correlative to the foregoing.


“Agreement” shall have the meaning set forth in the preamble to this Agreement.


“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.


“Bar Date” means the date that is the earlier of (i) the date on which NTC
exercises the Option (i.e., the Exercise Date), (ii) the date on which the
Option Period expires in accordance with Section 2.1(a), and (iii) December 31,
2019.


“Business Day” means a day that is not a Saturday, Sunday, or statutory holiday
in the state of Idaho or in Taiwan.


“Change of Control” means, with respect to a Party: (i) any Third Party becoming
the beneficial owner of securities of such Party representing more than fifty
percent (50%) of the total of all then outstanding voting securities; (ii) a
merger or consolidation of such Party with or into a Third Party, other than a
merger or consolidation that would result in the holders of the voting
securities immediately prior thereto holding securities that represent
immediately after such merger or consolidation more than fifty percent (50%) of
the total combined voting power of the entity that survives such merger or
consolidation or the parent of the entity that survives such merger or
consolidation; or (iii) the sale or disposition of all or substantially all of
the assets of such Party to a Third Party wherein the holders of such Party’s
outstanding voting securities immediately before such sale do not, immediately
after such sale, own or control (directly or indirectly) equity representing a
majority of the outstanding voting securities of such Third Party.


“Confidential Information” shall have the meaning ascribed thereto in the
Micron-NTC Mutual NDA.





1
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

“Control” means the power or authority, whether exercised or not, to direct the
business, management and policies of a Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise, which
power or authority shall conclusively be presumed to exist upon possession of
beneficial ownership or power to direct the vote of more than fifty percent
(50%) of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person. The
terms “Controlling” and “Controlled” have meanings correlative to the foregoing.
Notwithstanding the foregoing, instances of the term “control” that are not
capitalized in this Agreement shall be construed based on the customary meaning
of such term as dictated by the context of each instance.


“Controlled Facility” of a company means (i) a wafer fabrication facility owned
by such company, (ii) a wafer fabrication facility owned by an entity that is
Controlled by such company, and/or (iii) a wafer fabrication facility for which
such company has a contractual right to receive at least [***] percent ([***]%)
of the output of such wafer fabrication facility for at least [***] consecutive
months.


“Definitive Agreement” has the meaning ascribed thereto in the Framework
Agreement.


“Density” means the physical density of (i.e., total number of bits that can be
stored in) a DRAM Product.


“Designated Number” has the meaning ascribed thereto in Section 4.2(d) of the
Agreement.


“DRAM” means dynamic random access memory cells that function by using a
capacitor arrayed predominantly above the semiconductor substrate.


“DRAM Module” means one or more DRAM Products in a package or module (whether as
part of a SIMM, DIMM, multi-chip package, memory card or other memory module or
package).


“DRAM Product” means any memory device comprising DRAM, whether in die or wafer
form, manufactured by using the Licensed Node that implements the Transferred
Technology licensed hereunder.


“Effective Date” means February 3, 2016.


“Equity Payment Event” has the meaning ascribed thereto in Section 4.2(b) of
this Agreement.


“Exercise Date” shall have the meaning ascribed thereto in Section 2.1(b) of
this Agreement.


“Exercise Notice” shall have the meaning ascribed thereto in Section 2.1(b) of
this Agreement.


“Feedback” shall have the meaning ascribed thereto in Section 3.5 of this
Agreement.


“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or third-party nonperformance (except for delays
caused by a Party’s contractors, subcontractors or agents).


“Foundry Customer” means a Third Party customer for DRAM Products, the design
for which is owned by the customer or licensed to the customer by a Third Party,
for so long as (and only for so long as):


(a)    such customer:


(i)    does not [***] DRAM Products in any [***] and does not develop any [***]
for use in the [***]; and



2
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

(ii)    is not a [***] in a [***] Micron or any of Micron’s Affiliates (except
where such customer is a [***] in a [***] Micron or any of Micron’s Affiliates
[***]); and


(b)    all DRAM Products to [***]:


(i)    have a [***] that is [***] (wherein a [***] is the [***] of the [***]
with respect to a [***], so that [***]) the [***] for the relevant [***], and


(ii)    are not [***] that has been in [***] for [***] after [***].


“Foundry Customer Products” means DRAM Products manufactured by NTC for a
Foundry Customer where such products are provided to such Foundry Customer for
resale by or on behalf of that Foundry Customer or for internal use by that
Foundry Customer.


“Framework Agreement” means that certain Framework Agreement among Inotera
Memories, Inc., Micron Technology B.V., and Micron Semiconductor Taiwan Co.,
Ltd., dated as of December 14, 2015.


“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to NTC, Republic of China generally
accepted accounting principles, in each case, as consistently applied by the
Party for all periods at issue.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof.


“Gross Revenues” means, with respect to a DRAM Product or DRAM Module, the gross
proceeds actually received by NTC or its Affiliate for the sale or other
transfer of such DRAM Product or DRAM Module to any Third Party (including any
customer or Foundry Customer) that is not an Affiliate, less any credits,
discounts, returns and rebates actually applied or allowed or refunds actually
given with respect to such DRAM Product or DRAM Module; provided, however, that
Gross Revenues cannot be less than zero.


“Intel Confidential Information” means information that (i) is developed by
Micron and/or Intel Corporation under or in connection with a joint development
agreement between Micron and Intel Corporation, and/or (ii) otherwise relates to
IM Flash Technologies, LLC, and is subject to a confidentiality obligation
between or among Micron and Intel Corporation or any of their respective
Affiliates.


“Internal Qualification” means, with respect to a particular Process Node, the
point in time at which Micron, together with its Affiliates, has used such
Process Node to commercially produce more than [***] DRAM wafers per week for at
least [***] consecutive weeks, provided that the following shall not be
considered commercially produced wafers: (i) any DRAM wafers manufactured in
Micron’s R&D fabrication facility; (ii) any DRAM wafers that are engineering
samples or experimental products; and (iii) any DRAM wafers that Micron and/or
its Affiliates divert to a distribution channel for reduced-specification
products (e.g., SpecTek).


“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world. The term “IP Rights” does not include any Patent Rights or rights in
trademarks.


“Lead DRAM Design” means the particular Micron DRAM Product design that is to be
designated by Micron to serve as the transfer vehicle for the transfer of the
Licensed Node from Micron to NTC.


“License Fee” has the meaning ascribed thereto in Section 4.2(b) of the
Agreement.


“Licensed Node” means the next Primary Process Node to be Internally Qualified
by Micron after the Effective Date (also known as the 1X Node).
    
“Mainstream DRAM Product” means, for a [***], the particular DRAM Product,
manufactured on the Licensed Node by [***], of which [***] the [***] by unit
[***], which are manufactured on the Licensed Node.



3
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

“Mask Work Rights” means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.


“Memory Product” means one or more integrated circuits, printed circuit boards,
multi-chip packages or other assemblies with which such integrated circuits are
attached or otherwise associated that are designed, developed, marketed or used
primarily for storing digital information including, for example and without
limitation, any DRAM, NAND Flash, NOR, PCM, dynamic, static, volatile, low
volatility or non-volatile memory, whether as discrete integrated circuits, or
as part of a SIMM, DIMM, multi-chip package, memory card (e.g., compact flash
card, SD card, etc.) or other memory module or package.


“Micron” shall have the meaning set forth in the preamble to this Agreement.


“Micron IP Royalties” mean any royalties owed pursuant to Section 4.2.


“Micron-NTC Mutual NDA” means the Micron-NTC Mutual Nondisclosure Agreement
entered into by and between Micron and NTC on January 17, 2013.


“New Shares” has the meaning ascribed thereto in Section 4.2(a) of the
Agreement.


“New Shares Closing” has the meaning ascribed thereto in Section 4.2(b) of the
Agreement.


“New Shares Purchase Price” has the meaning ascribed thereto in Section 4.2(b)
of the Agreement.


“Node Generation” means a generation of DRAM manufacturing process technology
that results in substantial manufacturing efficiencies through either a
reduction in the minimum repeatable half pitch of a device (minimum physical
feature size or line width) relative to the prior generation of such technology
(e.g., the 42nm Process Node or the 30nm Process Node, etc.) or a change in
memory cell architecture (e.g., 4F2 and 6F2 cells). The minimum physical feature
size or line width of one manufacturer’s Process Node does not need to be
exactly the same as that of another manufacturer’s Process Node in order for
both Process Nodes to be of the same Node Generation. For example, a 16nm DRAM
Process Node belongs to the same generation as a 17nm or 14nm DRAM Process Node.
For the avoidance of doubt, Micron’s 1X DRAM Process Node is the next Node
Generation after (and therefor in a different Node Generation than) Micron’s
20nm DRAM Process Node.


“NTC” shall have the meaning set forth in the preamble to this Agreement.


“NTC Design Contractor” means a Third Party engaged by NTC to develop designs
for [***] to be manufactured at the NTC Qualified Fab using the Licensed Node
[***] such Third Party is not a [***] in a [***] Micron or any of Micron’s
Affiliates (except where such Third Party is a [***] in a [***] Micron or any of
Micron’s Affiliates [***]).


“NTC Permitted Entities” means the entities identified in Schedule 4 and
Schedule 5 [***] each such entity (a) is not a [***] in a [***] Micron or any of
Micron’s Affiliates (except where such Third Party is a [***] in a [***] Micron
or any of Micron’s Affiliates [***]), and (b) is not a Restricted Entity.


“NTC Process Contractor” means a Third Party engaged by NTC to develop process
technology solely for use by NTC at the NTC Qualified Fab [***] such Third Party
is not a[***] in a [***] Micron or any of Micron’s Affiliates (except where such
Third Party is a [***] in a [***] Micron or any of Micron’s Affiliates [***]).


“NTC Products” means DRAM Products and/or DRAM Modules the design for which (i)
is owned by NTC, either solely or jointly with Micron, or (ii) is licensed by
Micron to NTC pursuant to this Agreement.


“NTC Qualified Fab” means the [***] semiconductor fabrication buildings ([***])
shown in the drawing attached hereto as Schedule 1, such buildings located at
No. 98, Nanlin Rd., Taishan Dist., New Taipei City, Taiwan, ROC, but only for so
long as (i) such buildings are [***], (ii) no other [***] has a [***] or [***],
directly or indirectly, [***] any of the [***] in such buildings, and (iii) the
[***] of such buildings does not [***]. For purposes of this definition, a [***]
shall not be considered the type of [***] described in subsection (ii) above.


“NTC Shareholders Meeting” has the meaning ascribed thereto in Section 4.2(a) of
this Agreement.



4
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

“OEM” shall have the meaning ascribed thereto in Section 4.2(c) of this
Agreement.


“Option” shall have the meaning ascribed thereto in Section 2.1(a) of this
Agreement.


“Option Period” shall have the meaning ascribed thereto in Section 2.1(a) of
this Agreement.


“Party” or “Parties” shall have the meaning set forth in the preamble to this
Agreement.


“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.


“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.


“Probe Yield” means a percentage calculated based on NTC’s probe testing of a
quantity of wafers of DRAM Product(s) (such quantity not less than [***] wafers)
within a period of [***] consecutive days, wherein such percentage is equal to a
ratio in which (i) the denominator is the total number of DRAM die from such
quantity of wafers, and (ii) the numerator is the total number of such DRAM die
that pass probe testing based on the probe test program delivered by Micron to
NTC as part of the Transferred Technology.


“Process Node” means a collection of process technology and equipment that
enables the production of semiconductor wafers for a particular minimum
repeatable half pitch of a device (minimum physical feature size or line width)
and sometimes designated by the size of such pitch (e.g., the 20nm Process
Node).


“Product Qualification” means a determination by a customer of NTC that a DRAM
Product or DRAM Module manufactured by NTC on the Licensed Node satisfies a
specification of such customer, such determination evidenced by such customer
(after testing such DRAM Product or DRAM Module) either (a) notifying NTC that
such DRAM Product or DRAM Module is qualified, or (b) submitting to NTC an order
to purchase a quantity of such DRAM Products or DRAM Modules. There may be
multiple Product Qualifications for a single customer; for example, a first
Product Qualification may occur when a particular customer determines that a
particular DRAM Product satisfies a particular specification of such customer,
and a second Product Qualification may occur when the same customer determines
that a different DRAM Product satisfies the same or a different specification of
such customer.


“Qualification Notice” means a written notice from Micron to NTC conspicuously
labeled as “Qualification Notice” and indicating that Micron has achieved
Internal Qualification of the Licensed Node.


“Recoverable Taxes” shall have the meaning set forth in Section 4.7(a).


“Restricted Entity” means (a) [***] and any Subsidiaries of the companies set
forth above; (b) any successor-in-interest of any of the companies referenced 
in (a) above and any successors to all or substantially all of their respective
Memory Products businesses; (c) any Affiliate of any company set forth in (a)
above; or (d) a company that uses its Controlled Facility to manufacture Memory
Products in wafer form and that derives (either on a consolidated or standalone
basis) at least [***] percent ([***]%) of its revenue from the manufacture or
sale of Memory Products (based on the last fiscal year of such revenue).


“ROC” means the Republic of China.


“Secondary DRAM Design” means the particular Micron DRAM Product design, in
existence and in production by Micron prior to the Exercise Date, that is
expressly identified as the Secondary DRAM Design pursuant to Section 3.1.


“Software” means computer program instruction code, whether in human‑readable
source code form, machine‑executable binary form, firmware, scripts,
interpretive text, or otherwise. The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.



5
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

“Subsidiary” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
Controlled by such specified Person.


“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.


“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.


“Third Party” means any Person other than NTC or Micron.


“Trigger Date” means the date that is the later of (i) the date on which the
Qualification Notice is delivered to NTC, and (ii) the date of the closing of
Micron’s acquisition of all outstanding shares of Inotera Memories, Inc.,
pursuant to the Framework Agreement and/or Definitive Agreement.


“Transferred Technology” means (i) the information and deliverables described on
Schedule 2 for the Licensed Node developed by Micron as of the Exercise Date for
the manufacture of DRAM Products, (ii) the information and deliverables
described on Schedule 3 for the Lead DRAM Design developed by Micron as of the
Exercise Date, and (iii) the information and deliverables described on Schedule
3 for the Secondary DRAM Design developed by Micron as of the Exercise Date, in
each case excluding any information that cannot be shared with NTC without
further permission or consent of, further payment to, or breach of agreement
with, any Third Party.


“TTLA 1Y” means the Technology Transfer and License Option Agreement for 1Y
Process Node entered into between the Parties on even date herewith, as may be
amended from time to time.


“TTL Agreements” means (a) the Third Amended and Restated Technology Transfer
and License Agreement dated January 17, 2013, between the Parties, as amended
from time to time, (b) the Second Amended and Restated Technology Transfer and
License Agreement for 68-50nm Process Nodes dated January 17, 2013, between the
Parties, as amended from time to time, (c) the Technology Transfer and License
Option Agreement for 20nm Process Node dated January 17, 2013, between the
Parties, as amended from time to time, and (d) the TTLA 1Y.


1.2    Certain Interpretive Matters.


(a)    Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement; (2) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP; (3) words in the singular include the plural and vice
versa; (4) the term “including” means “including without limitation”; and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof. Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America. All
references to “day” or “days” will mean calendar days.


(b)    No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof or (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.


ARTICLE 2
OPTION; LICENSE; RESTRICTIONS


2.1    Option; Selection of DRAM Designs.


(a)    From the Trigger Date until the date that is [***] after the Trigger Date
(the “Option Period”), NTC shall have the right, but not the obligation, to
obtain the license rights set forth in Section 2.2 (the “Option”).



6
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

(b)    Exercise Notice.


(i)    NTC may only exercise the Option by providing to Micron, only during the
Option Period, a written notice stating that NTC is exercising the Option (the
“Exercise Notice”).


(ii)    Subject to NTC exercising the Option in accordance with this Section
2.1, NTC shall be granted the license rights set forth in Section 2.2,
automatically and without any further action, upon Micron’s receipt of the
Exercise Notice (such date referred to herein as the “Exercise Date”).


(c)    Micron shall provide the Qualification Notice to NTC promptly after the
date on which Micron achieves Internal Qualification of the Licensed Node.


(d)    After receipt of the Qualification Notice, NTC may request and, if
requested, Micron shall provide a good-faith rough estimate of the [***] that
may be required for [***] to [***]. Such estimate may be provided as a single
number, and Micron shall not be obligated to disclose any line-item cost detail
to NTC. Micron shall bear no liability for the accuracy of such estimate, and
any reliance by NTC on such estimate shall be at NTC’s own risk.


2.2    License. Subject to the exercise of the Option by NTC in accordance with
Section 2.1 and subject to the terms and conditions of this Agreement, Micron
grants to NTC a [***] royalty-bearing license under Micron’s IP Rights in the
Transferred Technology:


(a)    to [***] the Transferred Technology, only in [***], for the purpose of
[***] and/or [***] and/or [***];


(b)    to [***] and/or [***] in the [***] using the Transferred Technology; and


(c)    to [***] the Transferred Technology as reasonably necessary for the
purpose of [***], provided that any such [***] shall be deemed to be [***].


2.3    Restrictions.


(a)    NTC shall not, during any [***], [***] more than a [***] of [***] using
any technology licensed to NTC by Micron (regardless of whether licensed under
this Agreement or any TTL Agreement). Any violation of the foregoing limitation
will be deemed a material breach of this Agreement.


(b)    NTC shall not [***] the Transferred Technology (or any portion thereof)
[***] other than the [***]. If NTC properly exercises the Option under this
Agreement, NTC shall have the rights set forth Section 2.2, but only if and for
so long as the [***] is [***] and no other [***] has a [***] or [***], directly
or indirectly, [***] any of the [***] in the [***].


(c)    NTC shall not use the Transferred Technology (or any portion thereof) to
manufacture any products other than NTC Products and Foundry Customer Products.


(d)    The rights set forth in Section 2.2 do not include any [***] or any
rights to [***].


(e)    The rights set forth in Section 2.2 shall not be effective until NTC
exercises the Option under this Agreement in accordance with Section 2.1(b).


(f)    Except as expressly permitted under [***] with respect to [***], NTC
shall not [***] the Transferred Technology (or any portion thereof) [***].


(g)    Until [***], NTC shall not [***] from any [***] for any [***] or [***]
for [***]. For the avoidance of doubt, NTC shall have no right to [***] the
restriction described in [***] prior to [***].


(i)    Any violation by NTC of the restriction set forth in this Section 2.3(g)
shall be deemed a material breach of this Agreement.



7
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

(ii)    After NTC exercises the Option, any [***] that NTC [***] the Licensed
Node will be [***] and therefore subject to the [***] set forth in this
Agreement. If NTC wishes to [***] after exercising the Option, NTC must (i)
commission an independent Third Party auditor from an internationally recognized
audit firm to [***], such audit to be performed at NTC’s expense and subject to
an obligation of confidentiality, and (ii) obtain from such auditor a certified
written report in which such auditor unequivocally concludes and states that
[***]. Such [***] shall continue, and NTC shall continue to [***], until Micron
receives such certified written report in accordance with the foregoing
requirements. NTC shall not be entitled to any [***] prior to Micron’s receipt
of such certified written report. Nothing in this paragraph shall be construed
as a waiver of Micron’s remedies or rights (including the right to challenge
such report in a court of competent jurisdiction).


2.4    Reservations of Rights. Except as expressly set forth in Section 2.2,
Micron reserves all of its rights, title and interest in, to and under the
Transferred Technology. No right or license is granted under this Agreement by
Micron to NTC expressly, impliedly, by estoppel or otherwise, in, to or under
(i) any Patent Rights, or (ii) except as expressly set forth in Section 2.2, any
IP Rights, material, technology or other intellectual property owned by or
licensed to Micron or any of its Affiliates. NTC shall not exploit any IP Rights
of Micron in the Transferred Technology beyond the scope of the rights expressly
licensed under Section 2.2.


ARTICLE 3
TRANSFER OF TECHNOLOGY


3.1    Selection of Secondary DRAM Design.


(a)    Within [***] months after NTC exercises the Option, NTC shall provide
written notice to Micron indicating the type of DRAM design that NTC desires for
the Secondary DRAM Design (e.g., examples of DRAM design types may include DDR4,
DDR3, LPDDR4, LPDDR3, mobile, etc.).


(b)    Promptly after receipt of such written notice, Micron shall disclose to
NTC whether Micron has developed and put into commercial production any DRAM
designs of the indicated type, and if so, Micron shall disclose to NTC a list
naming such DRAM designs. NTC shall then promptly provide a written notice to
Micron indicating the particular DRAM design, from such list, that NTC selects
to be the Secondary DRAM Design.


(c)    If Micron has not developed and put into commercial production any DRAM
designs of the type indicated in the notice provided by NTC under Section
3.1(a), then Micron shall inform NTC of such fact and NTC shall provide another
written notice indicating a different type of DRAM design that NTC desires for
the Secondary DRAM Design, and the foregoing process shall be repeated until NTC
has selected a Secondary DRAM Design.


(d)    Micron and NTC shall cooperate in good faith to facilitate the selection
of the Secondary DRAM Design within [***] months after NTC exercises the Option.


3.2    Transfer of Technology. If NTC exercises the Option under this Agreement,
then Micron shall deliver the Transferred Technology, provide wafers, and
provide the transfer session in accordance with the requirements set forth in
Sections 3.2(a), (b), and (c).


(a)    Delivery of Micron Transferred Technology to NTC.


(i)    If NTC exercises the Option under this Agreement, then (to the extent not
previously delivered) Micron shall deliver to NTC the Transferred Technology, in
the form stored as of the Exercise Date, using reasonable delivery methods.
Micron shall use commercially reasonable efforts to complete the delivery of the
Transferred Technology within [***] days after the Exercise Date. Except as
provided in Section 3.2(b), the foregoing obligation does not require Micron to
create, make, adapt, develop, modify and/or translate any such information or
materials. After Micron begins the delivery of Transferred Technology to NTC,
NTC may provide a written request to Micron to [***] the [***] of such [***]
with any [***] to be [***]; however, with respect to the subject matter of any
such requests made more than [***] days after Micron provides written notice to
NTC indicating that the delivery of Transferred Technology is complete, NTC
shall be precluded from [***].


(ii)    The manufacturing process information included in the Transferred
Technology will be specific to the Lead DRAM Design. If NTC exercises the Option
under this Agreement and selects a Secondary DRAM Design, Micron will deliver to
NTC the design information for the Secondary DRAM Design as set forth in Section
4 (including (i) the particular

8
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

process modules that are unique to the Secondary DRAM Design and (ii) a version
of the probe test program updated for the Secondary DRAM Design), provided
however, that nothing herein shall be construed as obligating Micron to deliver
to NTC any wafers for the Secondary DRAM Design or to perform a process transfer
(e.g., delivery of process-of-record) for the Secondary DRAM Design.


(b)    Preproduction Wafers; Reticles.


(i)    Preproduction Wafers.


(1)    If NTC exercises the Option under this Agreement, Micron shall provide to
NTC the following wafers based on the Lead DRAM Design: [***] structure
short-loop wafers and [***] blanket film or metrology correlation wafers
relating to the Licensed Node or such lesser quantities as mutually agreed. The
obligation to provide the foregoing wafers shall be contingent on NTC providing
to Micron a full description of NTC’s desired parameters for the foregoing
wafers within [***] days after the Exercise Date. In the event that NTC provides
such full description to Micron within [***] days after the Exercise Date,
Micron shall provide the foregoing wafers to NTC within [***] days after the
Exercise Date. In the event that NTC provides such full description to Micron
more than [***] days but within [***] days after the Exercise Date, Micron shall
provide the foregoing wafers to NTC within [***] after the Exercise Date.


(2)    If NTC exercises the Option under this Agreement, then Micron shall
provide to NTC, not earlier than [***] months and not later than [***] months
after the Exercise Date, [***] production swap wafers relating to the Licensed
Node or such lesser quantities as mutually agreed; provided however, in the
event that Micron elects to discontinue commercial production of the Lead DRAM
Design prior to the date that is [***] months after the Exercise Date, then
Micron reserves the right to deliver such production swap wafers to NTC prior to
such date. The obligation to provide the foregoing production swap wafers shall
be contingent on NTC providing to Micron a full description of NTC’s desired
parameters for the foregoing production swap wafers within [***] days after the
Exercise Date.


(3)    Except as expressly set forth in this Section 3.2(b)(i), Micron shall not
be obligated to provide any wafers to NTC under this Agreement.


(ii)    If NTC exercises the Option under this Agreement, then within [***] days
after the Exercise Date, Micron shall provide to NTC [***] of reticles for the
Lead DRAM Design, and [***] of reticles for the Secondary DRAM Design. Except as
expressly set forth in this Section 3.2(b)(ii), Micron shall not be obligated to
provide any reticles to NTC under this Agreement.


(c)    Tool Meeting; Transfer Session; Supplemental Session.


(i)    Within [***] months after NTC delivers the Exercise Notice to Micron,
Micron will allow a reasonable number of NTC employees (not to exceed [***] NTC
employees) to attend a meeting (up to [***] consecutive days (i.e., [***] hours)
in duration) in which personnel of Micron will provide explanation to such NTC
employees regarding Tool of Record (TOR) information for the Licensed Node.


(ii)    After Micron provides written notice to NTC indicating that the delivery
of Transferred Technology to NTC is complete, Micron shall, at a time reasonably
designated by Micron, allow a limited number of NTC employees to attend a
transfer session at a facility of Micron (the particular facility to be
designated at Micron’s discretion). At such transfer session, Micron shall make
available technical personnel to answer questions, address requests for
clarifications, and provide explanation regarding the Transferred Technology.
The daily meetings during such transfer session shall not exceed [***] hours per
day. NTC shall be responsible for all travel, meal, and lodging expenses of its
employees that attend the transfer session. Micron shall not be obligated to
provide NTC employees with access to any tools located at the site of the
transfer session. Such transfer session shall consist of two parts - a process
part and a product and design part.


(1)    The duration of the process part of the transfer session shall not exceed
[***] Business Days. Micron shall allow up to (and NTC shall not send more than)
[***] employees of NTC to attend the first [***] Business Days of the process
part of the transfer session. Micron shall allow up to (and NTC shall not send
more than) [***] employees of NTC to attend the last [***] Business Days of the
process part of the transfer session.



9
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

(2)    The duration of the product and design part of the transfer session shall
not exceed [***] Business Days. Micron shall allow up to (and NTC shall not send
more than) [***] employees of NTC to attend the product and design part of the
transfer session.


(iii)    From the end of the foregoing transfer session and continuing for [***]
months or until NTC achieves [***], whichever is earlier, NTC may submit
technical questions to Micron regarding the implementation of the Transferred
Technology. During such period of time, if Micron determines (in its discretion)
that it has personnel available to answer such questions, Micron will make such
personnel available to address NTC’s questions.


(iv)    Following the transfer session referenced in Section 3.2(c)(ii),
qualified and knowledgeable Micron personnel shall participate in a supplemental
session at the NTC Qualified Fab. Such supplemental session shall be conducted
in a question-and-answer format in which the participants will discuss and
answer technical questions relating to the setup, implementation, and operation
of the Transferred Technology at the NTC Qualified Fab. Such supplemental
session shall not exceed [***] consecutive Business Days in duration. Micron
shall not be obligated to send more than [***] Micron employees to attend such
supplemental session. The Parties shall schedule such supplemental session to
occur at a mutually-agreeable time within the [***] period referenced in Section
3.2(c)(iii) above. Subject to calendaring constraints, the Parties shall target
to conduct such supplemental session prior to the start of engineering full flow
(EFF) wafers on the Licensed Node at the NTC Qualified Fab. NTC shall provide
Micron with at least [***] days’ prior notice of its targeted date for starting
EFF wafers at the NTC Qualified Fab.


3.3    No Engineering Services. Except as expressly set forth in Section 3.2,
Micron shall not be obligated to provide any services to NTC under this
Agreement. Without limiting the foregoing, Micron shall not be obligated under
this Agreement to provide any design and/or engineering services to NTC in
connection with NTC’s implementation or use of the Licensed Node. If NTC
requests such services from Micron after the Exercise Date, then (i) Micron and
NTC shall engage in good faith discussions regarding whether and under what
terms Micron may provide such services to NTC, and (ii) in the event that Micron
(in its sole discretion) elects to provide such services, the Parties shall
negotiate in good faith regarding the terms of a separate written agreement to
govern the provision of such services.


3.4    [***]. The obligations under this Agreement to provide the Transferred
Technology to NTC are limited to [***] as of [***]. Micron shall not be
obligated under this Agreement to provide to NTC any [***] to the Transferred
Technology after [***].


3.5    Feedback. NTC may from time to time provide [***] to Micron and/or its
Affiliates regarding the Transferred Technology (“Feedback”). To the extent that
NTC provides such Feedback, NTC hereby grants to Micron a [***] right and
license, under all of [***] in or relating to the Feedback, for [***] and to
[***]. Notwithstanding Section 5 of this Agreement, neither Micron nor its
Affiliates shall be subject to any non-disclosure obligations with respect to
such Feedback, even if designated as confidential.


3.6    Additional Materials and Technical Assistance. Micron is not obligated
under this Agreement to provide to NTC additional materials or technical
assistance beyond the requirements set forth above in this Article 3. If, after
the Exercise Date, NTC submits to Micron a reasonable written request for such
additional materials or technical assistance, then Micron and NTC shall
negotiate in good faith regarding whether, to what extent, and under what terms
Micron may provide such additional materials or technical assistance, and if the
Parties reach mutual agreement regarding such terms, Micron and NTC shall enter
into a separate written agreement to govern the provision of such additional
materials or technical assistance.


ARTICLE 4
ROYALTIES; SHARE ISSUANCE; AND PAYMENTS


4.1    Royalties for Transferred Technology.


(a)    Royalty Rate. In the event that NTC exercises the Option under this
Agreement, NTC shall pay royalties to Micron equal to [***]% of Gross Revenues.
NTC shall pay such royalties to Micron in cash (U.S. dollars). Such royalty
payments shall be in addition to any consideration or payment due under Section
4.2 and Section 4.3. Such royalty payment obligation shall continue [***].



10
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

If a DRAM Product or DRAM Module originally manufactured by the NTC Qualified
Fab is sold or otherwise transferred to an Affiliate of NTC that is either an
end user or an original equipment manufacturer (“OEM”), then Gross Revenues will
also include such sales or other transfer to the Affiliate and the Gross
Revenues used in the calculation of royalties under this Section shall be the
greater of (i) the [***] of the [***] the [***] as [***] in the [***] that are
not [***] of [***] and (ii) the [***] associated with the [***] to the [***], as
applicable.


(b)    [***]. Once the [***], then [***].


(c)    Royalty Reporting and Payment. Within [***] days following the end of
[***] for so long as any Micron IP Royalties are payable hereunder, NTC shall
submit to Micron a written report, which is certified by NTC’s chief financial
officer as complete and correct, setting forth in reasonable detail, the
quantity of each DRAM Product disposed of by NTC and the applicable Micron IP
Royalties due for the immediately preceding [***]. NTC shall cause each of its
Affiliates (other than NTC Subsidiaries) who dispose of DRAM Product in a manner
that causes Micron IP Royalties to be due to provide a written report, which is
certified by each such Affiliate’s chief financial officer as complete and
correct, setting forth in reasonable detail such Affiliate’s dispositions of
DRAM Product and corresponding Micron IP Royalties for the [***] that is the
subject of each of the foregoing reports of NTC. NTC shall provide a copy of
each report from an Affiliate (other than NTC Subsidiaries) to Micron with
submission of NTC’s report. NTC shall pay to Micron all Micron IP Royalties due
for such [***] contemporaneously with the submission of such report in
accordance with Sections 4.1 and 4.5.


4.2    Share Issuance.


(a)    Promptly and within [***] days after the occurrence of the Equity Payment
Event, NTC shall hold a meeting of its Board of Directors to convene a special
meeting of its shareholders (“NTC Shareholders Meeting”) within [***] days after
such Board of Directors meeting, for the purposes of authorizing a private
placement of new common shares of NTC (“New Shares”) sufficient for issuance to
Micron of the Designated Number of New Shares, and the Board of Directors of NTC
shall further, subsequent to and on the same day of the NTC Shareholders
Meeting, approve the issuance of the Designated Number of New Shares to Micron,
or its nominees; provided however, that in the case that NTC has already been
authorized by its shareholders to issue New Shares through private placement in
an amount no less than the Designated Number, the Board of Directors of NTC
shall, within [***] days after the occurrence of the Equity Payment Event,
approve the issuance of the Designated Number of New Shares to Micron, or its
nominees.


(b)    The closing of the issuance of New Shares (“New Shares Closing”) shall
take place within [***] Business Days after all required approvals have been
obtained by Micron or its nominees including, without limitation, approval of
the Taiwan Investment Commission, if applicable. NTC shall reasonably cooperate
with the efforts of Micron or its nominees in obtaining such approvals. Prior to
the New Shares Closing, NTC shall pay to Micron a fee (“License Fee”) equal to
the aggregate subscription price for the Designated Number of New Shares (“New
Shares Purchase Price”) sufficiently in advance of the New Shares Closing to
allow Micron to pay the New Shares Purchase Price to NTC on the date of the New
Shares Closing.


(c)    Notwithstanding anything to the contrary in Section 4.7, if any taxes are
required to be deducted or withheld from NTC’s payment of the License Fee to
Micron pursuant to the preceding paragraph, then the amount payable by NTC to
Micron shall be increased by such amount as is necessary to make the actual
amount received by Micron (after such taxes and after any additional taxes on
account of such additional payment) equal to the amount due before the
application of any such taxes.


(d)    The “Designated Number” of New Shares shall be that number of shares that
is equal in value to [***] percent ([***]%) of the total value of all shares of
NTC existing on the date of the Equity Payment Event. Thus, the value of the
Designated Number of New Shares shall be equal in value to [***] percent
([***]%) of the total equity of NTC existing on the date of the Equity Payment
Event.


(e)    The “Equity Payment Event” shall be deemed to occur on the later of:


(i)    the date on which Micron completes the delivery of information under
Section 3.2(a), the provision of wafers under Section 3.2(b), and the transfer
session under Section 3.2(c) (“Event A”);


(ii)    the date on which NTC achieves at least [***] of at least [***] on the
[***] (“Event B”); and



11
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

(iii)    the date on which Event C occurs. “Event C” will be deemed to occur on
the earlier of (a) the date on which NTC has completed [***] on the [***]
(“Event C”), or (b) the date that is [***] months after the date on which Event
A occurs. (For the avoidance of doubt, Event A, Event B, and Event C (or the
passage of [***] months after Event A) must occur in order for the Equity
Payment Event to be deemed to have occurred.)


(f)    Promptly and within [***] days after the Equity Payment Event, NTC shall
provide written notice to Micron stating that the Equity Payment Event has
occurred. Beginning upon the start of the transfer session under Section 3.2(c)
and continuing until NTC provides the foregoing notice to Micron, NTC shall
provide [***] reports to Micron indicating NTC’s current [***] and the status of
all [***] by NTC.


(g)    NTC shall cooperate in good faith with Micron’s efforts to achieve Event
A. Except for the technology transfer obligations expressly set forth in Article
3, Micron is not obligated under this Agreement to support NTC in achieving
Event B or Event C. NTC shall use commercially reasonable efforts to achieve
Event B and Event C in a timely manner.


4.3    Costs. NTC shall pay Micron for all costs incurred by Micron and arising
from the performance of Micron’s obligations under Article 3, including, without
limitation, labor costs (at a rate of [***] U.S. dollars ($[***] USD) per hour);
costs of wafers; payment for reticles (fair market price for reticles); costs of
materials; and costs of travel, lodging, meal, airport parking, and other
out-of-pocket expenses incurred by Micron.


4.4    Audit Rights and Records. Micron shall have the right to have an
independent Third Party auditor audit [***], upon reasonable advance written
notice, during normal business hours and on a confidential basis subject to an
obligation of confidentiality, all records and accounts of NTC relevant to the
calculation of Micron IP Royalties in the [***] period immediately preceding the
date of the audit; provided, however, NTC shall not be obligated to provide any
records and book of accounts existing prior to the Exercise Date. NTC shall, for
at least a period of [***] from the date of their creation, keep complete and
accurate records and books of accounts concerning all transactions relevant to
calculation of Micron IP Royalties in sufficient detail to enable a complete and
detailed audit to be conducted. In the event any such audit determines that
Micron IP Royalties have been underpaid by more than [***] U.S. dollars ($[***]
USD) in any one [***], NTC shall promptly pay Micron such underpayment amount,
together with interest, and reimburse Micron for its reasonable costs and
expenses of the audit.


4.5    Reports and Invoices; Payments.


(a)    All reports and invoices under this Agreement may be sent by any method
described in Section 9.1 or electronically with hardcopy confirmation sent
promptly thereafter by any method described in Section 9.1. Such reports and
invoices should be sent to the following contacts or such other contact as may
be specified hereafter pursuant to a notice sent in accordance with Section 9.1:


(i)    Invoices to NTC:
[***]
Nanya Technology Corp.
Hwa-Ya Technology Park 669, Fuhsing 3 Rd. Kueishan, Taoyuan, Taiwan, R. O. C.
Fax:     [***]
E-Mail: [***]


(ii)    Reports to Micron:
[***]
[***]
Micron Technology, Inc.
8000 S. Federal Way
P.O. Box 6
Mail Stop 1-107
Boise, Idaho 83707
Fax: [***]
E-Mail: [***]


(b)    All amounts owed by a Party under this Agreement are stated, calculated
and shall be paid in United States Dollars ($ USD).

12
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL



(c)    Payment is due on all amounts properly invoiced within thirty (30) days
of receipt of invoice. All payments made under this Agreement shall be made by
wire transfer to a Micron bank account designated by the following person or by
such other person designated by notice:


Payments to Micron:


Micron Technology, Inc.
C/O [***]
[***]
Account #[***]
ABA #[***]
SWIFT [***]


4.6    Interest. Any amounts payable to Micron hereunder and not paid within the
time period provided shall accrue interest, from the time such payment was due
until the time payment is actually received, at the rate of [***] percent
([***]%), compounded annually or the highest rate permitted by Applicable Law,
whichever is lower.


4.7    Taxes


(a)    All sales, use and other transfer Taxes imposed directly on or solely as
a result of the services, rights licensed or technology transfers or the
payments therefor provided herein shall be stated separately on the service
provider’s, licensor’s or technology transferor’s invoice, collected from the
service recipient, licensee or technology transferee and shall be remitted by
service provider, licensor or technology transferor to the appropriate Taxing
Authority (“Recoverable Taxes”), unless the service recipient, licensee or
technology transferee provides valid proof of tax exemption prior to the
Exercise Date or otherwise as permitted by Applicable Law prior to the time the
service provider, licensor or technology transferor is required to pay such
Taxes to the appropriate Taxing Authority. When property is delivered, rights
granted and/or services are provided or the benefit of services occurs within
jurisdictions in which collection and remittance of Taxes by the service
recipient, licensee or technology transferee is required by Applicable Law, the
service recipient, licensee or technology transferee shall have sole
responsibility for payment of said Taxes to the appropriate Taxing Authority. In
the event any Taxes are Recoverable Taxes and the service provider, licensor or
technology transferor does not collect such Taxes from the service recipient,
licensee or technology transferee or pay such Taxes to the appropriate
Governmental Entity on a timely basis, and is subsequently audited by any Taxing
Authority, liability of the service recipient, licensee or technology transferee
will be limited to the Tax assessment for such Recoverable Taxes, with no
reimbursement for penalty or interest charges or other amounts incurred in
connection therewith. Except as provided in Section 4.7(b), Taxes other than
Recoverable Taxes shall not be reimbursed by the service recipient, licensee or
technology transferee, and each Party is responsible for its own respective
income Taxes (including franchise and other Taxes based on net income or a
variation thereof), Taxes based upon gross revenues or receipts, and Taxes with
respect to general overhead, including but not limited to business and
occupation Taxes, and such Taxes shall not be Recoverable Taxes.


(b)    In the event that the service recipient, licensee or technology
transferee is prohibited by Applicable Law from making payments to the service
provider, licensor or technology transferor unless the service recipient,
licensee or technology transferee deducts or withholds Taxes therefrom and
remits such Taxes to the local Taxing Authority, then the service recipient,
licensee or technology transferee shall duly withhold and remit such Taxes and
shall pay to the service provider, licensor or technology transferor the
remaining net amount after the Taxes have been withheld [***] and, in the case
of [***], after the [***] of any [***] the service provider, licensor or
technology transferor as a result of [***] the service provider, licensor or
technology transferor [***], the service provider, licensor or technology
transferor [***]. In case the service recipient, licensee or technology
transferee is entitled under Applicable Law to apply for reductions of Taxes
referenced herein, the service provider, licensor or technology transferor
shall, upon request, provide the service recipient, licensee or technology
transferee with commercially reasonable assistance for such application;
provided that the service recipient, licensee or technology transferee shall
reimburse the service provider, licensor or technology transferor for any costs
or fees reasonably incurred in providing such assistance.


4.8    Payment Delay. Notwithstanding anything to the contrary in this
Agreement, if requested by Micron by notice in accordance with Section 9.1, NTC
will delay making any payments hereunder when due until notified by Micron in
accordance with Section 9.1.

13
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

ARTICLE 5
CONFIDENTIALITY; OTHER INTELLECTUAL PROPERTY MATTERS


5.1    Confidentiality. The Micron-NTC Mutual NDA is incorporated herein by
reference, and the Parties agree that the Micron-NTC Mutual NDA shall govern the
confidentiality and non-disclosure obligations of the Parties in connection with
information exchanged under this Agreement. If the Micron-NTC Mutual NDA is
terminated or expires and is not replaced, then Confidential Information
provided, disclosed, obtained or accessed in the performance of the Parties’
activities under this Agreement shall continue to be subject to all applicable
provisions of the Micron-NTC Mutual NDA notwithstanding such termination or
expiration. The Parties acknowledge and agree that the Transferred Technology
shall be deemed to be the Confidential Information of Micron without any further
requirement or obligation of identification, labeling, marking or confirmation.
Furthermore, each Party shall treat the terms of this Agreement as if they were
the Confidential Information of the other Party. To the extent there is a
conflict or inconsistency between the terms of this Agreement and the Micron-NTC
Mutual NDA, the terms of this Agreement shall govern to the extent of such
conflict or inconsistency.


5.2    Additional Restrictions.


(a)    To the extent that Micron provides to NTC any layout data, schematics
data, scribe line test patterns, internal architecture specifications, test
modes and configurations, and/or similarly sensitive information, NTC shall only
store such information on secure servers subject to password protection, and NTC
shall limit access to such information to only those of its Representatives (as
defined in the Micron-NTC Mutual NDA) who have a need to access such information
for the purposes of exercising NTC’s rights under this Agreement.


(b)    NTC shall only store the Transferred Technology at the NTC Qualified Fab
and, except as expressly permitted under Section 5.3 of this Agreement, NTC
shall not transfer, send, or otherwise transmit the Transferred Technology (or
any portion thereof) to any facility other than the NTC Qualified Fab.


(c)    To the extent that a Party receives from the other Party any materials or
documentation (whether in physical or electronic form) that include such other
Party’s Confidential Information, the receiving Party shall not remove any
product identification, copyright or other proprietary or confidentiality
notices from such materials or documentation.


(d)    Notwithstanding any provision of the Micron-NTC Mutual NDA, NTC shall not
have the right to disclose any portion of the Transferred Technology to any
contractors of NTC other than NTC Design Contractors and NTC Process Contractors
subject to Sections 5.3(ii) and 5.3(iii).


5.3    Permitted Disclosures by NTC. Notwithstanding any other provision of this
Agreement, NTC may make the following disclosures to the following entities,
provided that (a) such entities are subject to written nondisclosure obligations
at least as strict as the nondisclosure obligations set forth in this Agreement
(including, without limitation, the Micron-NTC Mutual NDA), and (b) NTC shall
have no right to (and shall not) disclose any Intel Confidential Information to
any semiconductor manufacturing entity:


(i)    Only as necessary to [***] by NTC [***], and only after [***] from the
date on which Micron [***] of the [***], NTC may disclose to its [***] the
following aspects of the Transferred Technology for the Licensed Node: [***] (if
applicable for the Licensed Node), [***], and [***].


(ii)    Only as necessary to [***] NTC Products to be manufactured at the NTC
Qualified Fab using the Licensed Node, NTC may disclose only the following
aspects of the Transferred Technology for the Licensed Node to (a) the [***] for
use only [***], and (b) [***]: [***] (if applicable for the Licensed Node),
[***], and [***]. Notwithstanding the foregoing, NTC shall not disclose the
Transferred Technology (or any portion thereof) to any [***] that is [***] at
the time of such disclosure.


(iii)    NTC may disclose to [***] only [***] the Transferred Technology that
[***] by NTC at the NTC Qualified Fab; provided however, that NTC shall not
disclose the Transferred Technology (or any portion thereof) to any [***] that
is [***] at the time of such disclosure.


(iv)    NTC may disclose to [***] only for use [***] only [***] the Transferred
Technology that [***] at the NTC Qualified Fab using the Licensed Node.



14
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

(v)    NTC may disclose to [***] only [***] Transferred Technology that [***] by
or for NTC [***] using the Transferred Technology. Any such disclosure relating
to [***] the Transferred Technology shall be limited to only [***].


5.4    Intellectual Properties Retained. Nothing in this Agreement shall be
construed to transfer ownership of any intellectual property rights from one
Party to another Party.


5.5    [***] by Foundry Customers. In the event that (i) NTC begins using the
Transferred Technology to design, develop, manufacture, and/or test Foundry
Customer Products for a Third Party [***] such Third Party [***] as set forth in
[***] above, and (ii) such Third Party thereafter becomes a [***] in a [***]
Micron or any of Micron’s Affiliates (except where such Third Party is a [***]
in a [***] Micron or any of Micron’s Affiliates [***]), the Parties agree that:


(a)    NTC shall not have any right under this Agreement to use the Transferred
Technology to [***] for such Third Party for so long as such Third Party [***];
and


(b)    Micron shall not [***] based solely on NTC using the Transferred
Technology to [***] for such Third Party [***] such Third Party [***] until
[***] such Third Party [***].


ARTICLE 6
WARRANTIES; DISCLAIMERS


6.1    No Implied Obligation or Rights. Nothing contained in this Agreement
shall be construed as:


(a)    a warranty or representation that any manufacture, sale, lease, use or
other disposition of any products based upon any of the IP Rights licensed or
technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;


(b)    an agreement to bring or prosecute proceedings against Third Parties for
infringement, misappropriation or other violation of rights or conferring any
right to bring or prosecute proceedings against Third Parties for infringement,
misappropriation or other violation of rights; or


(c)    conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of either Party.


6.2    Third Party Software. Exploitation of any of the rights licensed or
technology transferred hereunder may require use of Software owned by a Third
Party and not subject to any license granted under this Agreement or any other
agreements between Micron and NTC. NTC shall be solely responsible for procuring
licenses for such Software from such Third Parties. Nothing in this Agreement
shall be construed as granting to any Party any right, title or interest in, to
or under any Software owned by any Third Party. Moreover, should a Party who
transfers technology under this Agreement discover after such transfer that it
has provided Software to the other Party that it was not entitled to provide,
such providing Party shall promptly notify the other Party and the recipient
shall return such Software to the providing Party and not retain any copy
thereof.


6.3    DISCLAIMER. EACH OF NTC AND MICRON DISCLAIMS ANY WARRANTY, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR AGAINST INFRINGEMENT WITH RESPECT TO ANY TECHNOLOGY, IP RIGHTS,
MICRON TRANSFERRED TECHNOLOGY, OR OTHER RIGHTS OR MATERIALS LICENSED OR
TRANSFERRED UNDER THIS AGREEMENT. NEITHER NTC NOR MICRON MAKES ANY WARRANTIES
WITH RESPECT TO THE OTHER PARTY’S ABILITY TO: (A) USE ANY OF THE FOREGOING, OR
(B) MANUFACTURE OR HAVE MANUFACTURED ANY PRODUCTS BASED THEREON. NEITHER NTC NOR
MICRON MAKES ANY WARRANTY, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, THAT THE
USE, PRACTICE OR COMMERCIAL EXPLOITATION OF ANYTHING PROVIDED PURSUANT TO THIS
AGREEMENT WILL NOT INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

15
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL



ARTICLE 7
LIMITATION OF LIABILITY


7.1    LIMITATION OF LIABILITY. EXCEPT FOR LIABILITY DUE TO BREACH OF
CONFIDENTIALITY OBLIGATIONS, IN NO EVENT SHALL ONE PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OR
ANY PUNITIVE DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT,
WHETHER SUCH DAMAGES ARE BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER THEORY OF LIABILITY. THESE LIMITATIONS SHALL APPLY EVEN IF
A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING
THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY. THE PARTIES ACKNOWLEDGE THAT THE
LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH HEREIN ARE AN ESSENTIAL ELEMENT
IN THE CONSIDERATION PROVIDED BY EACH PARTY UNDER THIS AGREEMENT.


ARTICLE 8
TERM AND TERMINATION


8.1    Term. This Agreement shall become effective as of the Effective Date and
shall continue in effect until terminated by mutual agreement or until
terminated pursuant to Section 8.2.


8.2    Termination.


(a)    Micron may terminate this Agreement by written notice to NTC in the event
that (i) the Framework Agreement is terminated in accordance with its terms
(except in the event such termination is caused only by the parties to the
Framework Agreement entering into the Definitive Agreement), or (ii) the
Definitive Agreement is terminated in accordance with its terms.


(b)    This Agreement shall automatically terminate upon expiration of the
Option Period if NTC has not properly exercised the Option (in accordance with
Section 2.1) prior to the expiration of the Option Period.


(c)    In the event NTC commits a material breach of this Agreement and such
breach remains uncured for more than [***] days after NTC receives written
notice of such breach, Micron may terminate this Agreement by written notice to
NTC.


(d)    Micron may terminate this Agreement upon written notice to NTC in the
event that one or more of the following events occur: (i) appointment of a
trustee or receiver for all or any part of the assets of NTC; (ii) insolvency or
bankruptcy of NTC; (iii) a general assignment by NTC for the benefit of
creditor(s); or (iv) dissolution or liquidation of NTC.


(e)    Micron may terminate this Agreement upon written notice to NTC in the
event that (i) NTC undergoes a Change of Control, or (ii) the NTC Qualified Fab
is otherwise acquired, whether de factor or de jure, by any Third Party. NTC
shall provide written notice to Micron prior to such Change of Control or such
acquisition by a Third Party of the NTC Qualified Fab.


(f)    Micron may terminate this Agreement upon written notice to NTC in the
event that any of the TTL Agreements is terminated due to an uncured material
breach by NTC.


8.3    Effects of Termination.


(a)    Termination of this Agreement hereunder shall not affect any of the
Parties’ respective rights accrued or obligations owed before termination. In
addition, the following shall survive termination for any reason: Sections 1,
2.3, 3.5, 4.1 through 4.8, 5.1, 5.4, 6, 7, 8.3 and 9.


(b)    In the event of termination of this Agreement, all licenses and rights
granted to NTC under this Agreement shall terminate and NTC shall cease all use
of the Transferred Technology and shall promptly, as directed by Micron, either
destroy or return to Micron all copies of the Transferred Technology in NTC’s
possession or under NTC’s control, and an officer of NTC shall provide written
certification to Micron that such destruction or return has been completed.

16
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL



ARTICLE 9
MISCELLANEOUS


9.1    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) delivery in person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):


If to NTC:        Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: [***]
Fax: [***]


If to Micron:    Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: [***]
Fax: [***]


9.2    Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.


9.3    Assignment. This Agreement shall be binding upon and inure to the benefit
of the successors and assigns of each Party hereto; provided, however, that
neither this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party (including, without limitation, by merger, operation
of law, or through the transfer of substantially all of the equity, assets, or
business of a Party to this Agreement) in whole or in part to any other Person
without the prior written consent of the non-assigning Party. Any purported
assignment in violation of the provisions of this Section 9.3 shall be null and
void and have no effect. Notwithstanding the foregoing, Micron may assign and
delegate its rights and obligations under this Agreement to an Affiliate of
Micron without the consent of NTC, and in such case, Micron shall promptly
notify NTC of such assignment or delegation.


9.4    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision.


9.5    Force Majeure. The Parties shall be excused from any failure to perform
any obligation hereunder to the extent such failure is caused by a Force Majeure
Event.


9.6    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, USA, without
giving effect to the principles of conflict of laws thereof.


9.7    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court of competent
jurisdiction located in the State of California, USA, and each of the Parties to
this Agreement hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.



17
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

9.8    Inspection and Audit. Without limiting any other rights or remedies of
Micron under this Agreement, Micron shall have the right to have an independent
Third Party auditor inspect and audit, [***] and upon reasonable advance written
notice, during normal business hours and on a confidential basis subject to an
obligation of confidentiality, the facilities and records of NTC relevant to
NTC’s compliance with the conditions and limitations set forth herein
(including, without limitation, the limitations set forth in Article 2). NTC
shall, for at least a period of [***] from the date of their creation, keep
complete and accurate records concerning compliance with such conditions and
limitations (including, without limitation, the limitations set forth in Article
2). If any such audit shows material noncompliance by NTC, then without limiting
or waiving any remedies of Micron, Micron shall be entitled to, and NTC shall
promptly reimburse Micron for, the reasonable costs and expenses of the audit.


9.9    Headings. The headings of the Articles and Sections in this Agreement are
provided for convenience of reference only and shall not be deemed to constitute
a part hereof.


9.10    Export Compliance. Each Party agrees that it will not knowingly: (a)
export or re‑export, directly or indirectly, any technical data (as defined by
the U.S. Export Administration Regulations) provided by the other Party or (b)
disclose such technical data for use in, or export or re-export directly or
indirectly, any direct product of such technical data, including Software, to
any destination to which such export or re-export is restricted or prohibited by
United States or non‑United States law, without obtaining prior authorization
from the U.S. Department of Commerce and other competent Government Entities to
the extent required by Applicable Laws.


9.11    Entire Agreement. This Agreement, together with its Schedules and the
agreements and instruments expressly provided for herein, including the
applicable terms of the other Joint Venture Documents, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements, amendments and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof, provided
that, in the event that any right, obligation or other provision of this
Agreement conflicts with any right, obligation or provision of that certain
Waiver and Consent Side Letter Agreement, entered into by and between the
Parties and effective October 11, 2012, as amended, the Waiver and Consent Side
Letter Agreement shall prevail, and the Parties shall conduct their affairs to
give effect to such rights, obligations or provisions as are set forth in the
Waiver and Consent Side Letter Agreement.


9.12    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.


9.13    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


< Signature pages follow >








    

18
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.


 
MICRON TECHNOLOGY, INC.






 
By:
/s/ Michael Sadler
 
 
Name: Michael Sadler
 
 
Title: Vice President, Corporate Development
 
 
 
 
 
 

























































THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER AND LICENSE OPTION
AGREEMENT FOR 1X PROCESS NODE ENTERED INTO BY AND BETWEEN MICRON AND NTC



19
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

 
NANYA TECHNOLOGY CORPORATION






 
By:
/s/ Pei-Ing Lee
 
 
Name: Pei-Ing Lee
 
 
Title: President
 
 
 
 
 
 













































































THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER AND LICENSE OPTION
AGREEMENT FOR 1X PROCESS NODE ENTERED INTO BY AND BETWEEN MICRON AND NTC



20
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

Schedule 1




[***]



21
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

Schedule 2


Transferred Technology-Licensed Node


I.    Information deliverables for the Licensed Node


A.    [***], consisting of:


1.    [***] extracted from [***] database containing [***]


B.    [***], consisting of:


1.    [***] containing pertinent information relating to [***] and [***]


2.    [***] for [***]


3.    [***] and [***]


C.    [***], consisting of:


1.    Document containing [***]


2.    Document to describe [***]


D.    [***], consisting of:


1.    [***] and [***]


2.    [***] of [***] as used for [***]


3.    [***] as used for [***]


E.    [***], consisting of:


1.    [***] containing [***] for [***] and [***]


2.    [***] containing pertinent [***] information [***] and [***]


F.    Information regarding [***], consisting of:


1.    [***]


2.    [***]


3.    Description of [***]


4.    Description of [***]


5.    [***] and [***]


G.    [***], consisting of:


1.    [***]


H.    [***], consisting of:



22
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

1.    [***] (but not including [***])


I.    [***], consisting of:


1.    [***]and [***]


2.    [***] and [***]


J.    [***]


K.    Description of [***] (but not including [***]), consisting of:


1.    [***] and [***]


2.    [***]1 [***] and [***], including [***]


3.    [***] and [***]


L.    [***], consisting of:


1.    [***] containing [***]


2.    [***] showing [***]


M.    Information regarding [***], consisting of:


1.    [***] containing [***] and [***]


2.    [***]


N.    [***] and [***] and [***]


O.    [***] classifications, consisting of:


1.    [***]


2.    [***]


P.    [***] information, consisting of:


1.    [***] information as available at the time of [***]


Q.    [***], consisting of:


1.    [***]


2.    Summaries of [***]


R.    [***], consisting of:


1.    [***], and [***] for [***]





1 To the extent that [***] includes [***], Micron will [***]. However, if [***],
Micron will not be obligated to [***].

23
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL



S.    [***], consisting of:


1.    Document containing relevant [***] on [***].


T.    [***]2, consisting of:


1.    [***]


2.    [***] and description of [***]


3.    [***]


4.    [***]


5.    [***], and [***] information compiled by [***]


6.    [***] documents


7.    [***]


8.    [***]


U.    [***], consisting of:


1.    [***] for [***]


V.    Information regarding [***], and [***], consisting of:


1.    Relevant documents [***] information related [***]










































 

2 As with other items listed in this Schedule, Micron’s delivery obligation is
limited to [***]. To the extent any items listed in this Schedule do not exist
for the Licensed Node, Micron is not obligated to generate such items especially
for NTC.

24
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

Schedule 3


Transferred Technology-Design and Product Information
I.    Information Deliverables for the Lead DRAM Design and Secondary DRAM
Design


A.    [***] and [***], consisting of:


1.    [***] and [***]


2.    [***] and [***] (including, but not limited to, [***] (but not [***]))


3.    [***] (including [***])


4.    [***] ([***] and [***])


5.    [***] (including [***])


6.    [***] file and [***]


7.    [***] file


8.    [***] file


B.    [***], consisting of:


1.    [***] database


2.    [***] library [***] ([***])


C.    [***] (but not including [***]), consisting of:


1.    [***]


2.    [***]


3.    [***]


4.    [***]


5.    [***]


6.    [***]


D.    Other deliverables


1.    [***] for [***]


2.    [***] for [***]


E.    [***], consisting of:


1.    [***]


a.    [***] and [***] and [***]



25
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

b.    [***] and [***] and [***]


2.    [***] report, including [***] report


3.    [***] information, consisting of:


a.    [***]3 


b.    [***]


c.    [***]


d.    [***]


e.    [***]


4.    [***] and [***] information:


a.    [***]


(1)    [***] and [***]4 


(2)    [***] and [***] information for [***]


(3)    [***]


(4)    [***]


(5)    [***] description with [***]


b.    [***], consisting of [***]


(1)    [***] and [***] information for [***]


5.    [***], consisting of:


a.    [***] and [***] (consisting of [***])


b.    Results of [***], including [***]


c.    [***] and [***] used for [***]


d.    [***] for [***]


6.    Hardware components, consisting of:


a.    Wafers, consisting of:


(1)    [***]


(2)    [***]
 

3 Micron shall provide [***]; provided, however, that NTC shall not [***]
received from Micron under this Agreement [***].
4 Micron shall provide [***]; provided, however, that NTC shall not [***]
received from Micron under this Agreement [***].

26
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

(3)    [***]


b.
[***] wafers [***] for [***] wafers; provided, however, that such wafers shall
be included in and shall be counted against the number of short-loop wafers to
be provided under Section 3.2(b) of the Agreement



c.    [***], consisting of:


(1)    [***], consisting of:


(a)    [***]


(2)    [***], consisting of:


(a)    [***]


(b)    [***]


(3)    [***], consisting of:


(a)    [***]


(b)    [***]


d.    [***], consisting of:


(1)    [***]


(a)    [***]


(d)    [***]


(2)    [***]


(a)    [***]


(b)    [***]


(c)    [***]





27
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

Schedule 4


Site of NTC Permitted Entity for the [***]:


•
[***] facilities of [***]




28
NAI-1500891851v2



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL

Schedule 5


Sites of NTC Permitted Entity for the [***]:


•
[***] facility of [***], at [***]

•
[***] facility of [***], at [***]

•
[***] facility of [***] located at [***]






29
NAI-1500891851v2

